Citation Nr: 0212236	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-01 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from May 1955 to March 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision by the St. 
Petersburg, Florida, regional office (RO) of the Department 
of Veterans' Affairs (VA) which found that new and material 
evidence had not been submitted in order to reopen a claim 
for entitlement to service connection for a psychiatric 
disorder. 

This appeal only addresses the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for an acquired psychiatric 
disorder.  Further development will be conducted on the issue 
of service connection for an acquired psychiatric disorder on 
a de novo basis pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  In April 1978 the RO denied the veteran's claim for 
entitlement to service connection for psychiatric disorder.  
The veteran did not perfect an appeal of this decision.

3.  The evidence received subsequent to the April 1978 rating 
decision is so significant that it must be considered to 
fairly decide the merits of the claim. 



CONCLUSION OF LAW

The additional evidence received since the RO's unappelaed 
April 1978, which denied service connection for a psychiatric 
disorder is new and material and the requirements to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder have been met.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The final regulation implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are applicable to the current appeal.  

In this regard the veteran was notified of the evidence 
needed to substantiate his claim in the statement of the 
case, and the supplemental statements of the case.  In 
February 2001 Board remanded this case in order to have the 
RO specifically inform the veteran of the provisions of the 
VCAA.  In August 2001 the RO notified him of the provisions 
of the VCAA.  All pertinent available records have been 
obtained.  The veteran has identified no other available 
potential sources of treatment records.  Thus, the Board 
concludes that the VA has satisfied the requirements set 
forth in the VCAA.

The law provides that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
and Supp. 2001).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2001).

The evidence of record at the time of the April 1978 rating 
decision is briefly summarized.  The veteran's service 
medical records (SMR's) show that his entrance examination 
and history are negative for a mental disorders.  The veteran 
was treated in October 1957 for schizoid personality 
disorder.  A January 1958 report of Medical Survey Board 
shows that the veteran was admitted to a naval hospital.  

It was noted that the veteran had been admitted to the sick 
list at his duty station on October 1957 with the diagnosis 
of dissociative reaction, fugue and amnesia.  On that 
occasion he had an episode during which he apparently became 
confused and disoriented and allegedly was amnesic.  He was 
transferred to the naval hospital on the same date, where the 
diagnosis was changed to schizoid personality.  The veteran 
was then transferred to another naval hospital.

It was noted on admission to the hospital that the mental 
status examination revealed the veteran to be oriented to 
time, place, and person.  He appeared to be of about average 
intelligence and there was no evidence of any impairment of 
his intellectual functions.  He demonstrated a normal range 
of affect which was appropriate to the situation.  There was 
no evidence of any abnormality of the veteran's associative 
processes and there was no evidence that he was deluded or 
had any hallucinations.  

It was noted that the veteran reported several episodes where 
he stated that he had became rather confused and amnesic and 
on occasions he heard strange music where there was none.  
Physical and neurological examinations were within the limits 
of normal.  The veteran was noted as being unsuitable for 
service and discharge was recommended.  

The clinical history showed that the veteran denied any 
emotional problems prior to his enlistment in the Marine 
Corps, he stated that he was rather hotheaded and got into 
fights from time to time.  He stated that he was always able 
to do his duty without any difficulty and only on one 
occasion was involved with any disciplinary difficulty.  At 
that time he was placed on office hours because he was over 
his leave limit by five hours.  He reported feeling tense and 
anxious much of the time.  His general situation was 
complicated by marriage to a girl under Okinawa law; he was 
never able to have this marriage recognized in the United 
States.  It was noted that these problems, plus his 
dissatisfaction with Marine Corp duty which he felt never 
permitted him to express any anger or feelings when he was 
criticized by his superior officers, led to him feeling tense 
and anxious.  

He reported that during one occasion while on the firing 
range, he had an episode during which things began to fade 
away and he heard circus music.  He was reported as amnesic 
following this and admitted as noted above. 

It was reported that the veteran was adjusting well to the 
open psychiatric ward.  He assumed an active role in-group 
sessions and had no difficulty in handling the privileges of 
regular liberty.  On the day following his admission the 
veteran stated that he had one of his spells.  The examiner 
indicated that the veteran did not appear anxious at that 
time and appeared to try to use his symptoms in a rather 
manipulative way.  It was also noted that at no other time 
did he complain of difficulty during his course of 
hospitalization.  

It was the opinion of the board that the veteran had a 
personality disorder, which rendered him unsuitable for 
future naval service.  The Board found that at that time the 
veteran suffered from no disability which was the result of 
an incident of service or which was aggravated thereby.  The 
veteran was found fully competent to be discharged into his 
own custody, and it was also determined that he was not a 
menace either to himself or others and not likely to become a 
public charge.  The discharge diagnosis was schizoid 
personality.

A November 1977 private report shows that the veteran had 
been seen in May 1974 at another facility by a psychiatrist 
and a clinical psychologist in reference to a biofeedback 
program.  He was noted as being tense and depressed, with 
relaxation noted as difficult.  On his psychiatric evaluation 
it was noted that the veteran had no major psychiatric 
problem.  He had a Minnesota Multiphasic Personality 
Inventory-Depression Scale (hereinafter noted as MMPI) which 
was strongly positive in the areas of hypochondriacal and 
psychosomatic pain.

Service connection for a psychiatric disorder was denied by 
the RO in April 1978. In the April 1978 rating decision the 
RO determined that the veteran was discharged for schizoid 
personality disorder.  It was also noted that there were no 
other significant medical findings in the service records.  
The veteran was notified of that decision and of his 
appellate rights.  He did not appeal that determination.  
Accordingly, the April 1978 decision is final.  38 U.S.C.A. § 
7105 (West 1991).  However, the veteran may reopen his claim 
by the submission of new and material evidence. 38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (2001).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The evidence received since the April 1978 decision includes 
records that show the veteran has been examined and treated 
intermittently at private facilities from 1995 to 2000 for 
various disorders.  Also submitted were outpatient treatment 
records from the VA Medical Center dated March 2000. 

A hearing was held at the RO in April 2000, and the veteran's 
written statements indicated that he was proud of being a 
Marine.  He went on to describe his duties while in service.  
He also stated that the only problem he ever noticed 
inservice was hearing music where there was none.  The 
veteran also stated that he was never informed by the 
physical evaluation Board that he was found to have a 
schizoid personality disorder.  

The veteran also stated that he had seen a psychiatrist a few 
months prior to his testimony and that there was no problem 
with being schizoid and the examiner thought that it was not 
possible that the veteran had a schizoid personality.  He 
also stated that he did not have a current diagnosis or take 
medication for a psychiatric disorder.  He also stated that 
since his discharge he has trouble getting along with co-
workers and that he had an average of one job per year.  He 
describes these experiences in some detail.  

Received in August 2002 were additional outpatient records 
from the VA medical facility in Tampa, Florida which show 
that the veteran was in 1999 and 2000 for psychiatric 
problems diagnoses as a depressive disorder not otherwise 
specified, in July 1999.

To summarize the Board finds that the VA out patient records 
dated received in August 2002 is new and material evidence in 
that the se records document for the first time the presence 
of an acquired psychiatric disorder following the veteran's 
release from active duty.  Accordingly, the claim is 
reopened.  


ORDER

New and material evidence having been submitted the claim for 
entitlement to service connection for a psychiatric disorder 
is reopened and the claim to this extent only is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

